          Case 6:20-cv-06316-CJS Document 25 Filed 08/06/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________________________
BRANDON LEWIS, THE FIRING PIN, LLC.
SHANNON JOY, JAMES OSTROWSKI
STEPHEN FELANO, DUANE WHITMER,
SETH DUCLOS,
LISA REEVES, d/b/a, Big Red Barber Shop,                            20-CV-06316 CJS

                              Plaintiffs,
               v.                                                   NOTICE OF MOTION

ANDREW M. CUOMO, individually and as
Governor of New York, LETITIA JAMES,
individually and as Attorney General of the
State of New York; and, KEITH M. CORLETT,
individually and as Superintendent of the
New York State Police, DOUGLAS A. RANDALL,
individually and as Monroe County pistol permit
licensing officer, TODD K. BAXTER, individually
and as Sheriff of Monroe County, JAMIE ROMEO,
individually and as Monroe County Clerk,
INVESTIGATOR CORREA, individually and as
an investigator employed by the State of New York,
EMPIRE STATE DEVELOPMENT CORPORATION,

                        Defendants.
___________________________________________________

       PLEASE TAKE NOTICE that upon the pleadings in this action, all prior proceedings,

including the served defendants’ opposition to Plaintiffs’ motion for a preliminary injunction, see

Dkt. No. 19-4, the motions to dismiss filed by Defendants Attorney General Letitia James &

Superintendent Keith M. Corlett, see Dkt. No. 20-1, and by Defendant Empire State

Development Corporation, see Dkt. No. 23-1, and the accompanying memorandum of law,

Defendant Andrew M. Cuomo (“Governor Cuomo”) moves this Court for an Order pursuant to

Rules 12(b)(1) and (6) of the Federal Rules of Civil Procedure, dismissing the claims against him

and the Complaint in its entirety, as well as such other and further relief as this Court may deem

just and proper.

                                                 1
          Case 6:20-cv-06316-CJS Document 25 Filed 08/06/20 Page 2 of 3




       This Motion is submitted on the papers. No oral argument is requested. Governor

Cuomo reserves the right to file reply papers.


Dated: August 6, 2020
       Rochester, New York
                                             LETITIA JAMES
                                             Attorney General for the State of New York
                                             Attorney for Defendant Governor Cuomo


                                              s/Heather L. McKay
                                             HEATHER L. MCKAY
                                             GARY M. LEVINE
                                             Assistant Attorneys General, of Counsel
                                             NYS Office of the Attorney General
                                             144 Exchange Boulevard, Suite 200
                                             Rochester, New York 14614
                                             Telephone: (585) 546-7430
                                             heather.mckay@ag.ny.gov
                                             gary.levine@ag.ny.gov




                                                 2
          Case 6:20-cv-06316-CJS Document 25 Filed 08/06/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on August 6, 2020, I electronically filed the foregoing Notice of Motion

with the Clerk of the District Court using CM/ECF system, which sent notification of such filing

to the following:

   1. James Ostrowski
      63 Newport Avenue
      Buffalo, NY 14216

   2. Michael Kuzma
      1893 Clinton Street
      Buffalo, NY 14206

       And, I hereby certify that I have mailed, by the United States Postal Service, the

document to the following non-CM/ECF participant(s):

   1. N/A




                                             LETITIA JAMES
                                             Attorney General of the State of New York
                                             Attorney for Defendant Governor Cuomo


                                              s/Heather L. McKay________________
                                             HEATHER L. MCKAY
                                             Assistant Attorney General, of Counsel
                                             NYS Office of the Attorney General
                                             144 Exchange Boulevard, Suite 200
                                             Rochester, New York 14614
                                             Telephone: (585) 546-7430
                                             heather.mckay@ag.ny.gov




                                                3
